        Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

United States of America,

                      Plaintiff,

v.                                                                Case No. 15-20052-01-JWL
                                                                           20-2503-JWL

Nagy Shehata,

                      Defendant.

                                   MEMORANDUM AND ORDER

       In June 2017, defendant Nagy Shehata pleaded guilty to conspiracy to commit wire fraud

in violation of 18 U.S.C. § 1349. In September 2019, the district judge assigned to this case at the

time sentenced defendant to a 32-month term of imprisonment and restitution in the amount of

$8,362,200. In August 2020, the undersigned granted defendant’s motion for compassionate

release, placed defendant on home detention for a period of two years, and extended defendant’s

period of supervised release to a total period of three years.

       In October 2020, defendant filed a motion to vacate, set aside or correct his sentence under

28 U.S.C. § 2255 (doc. 197). In that motion, defendant, a citizen of Egypt and a legal permanent

resident of the United States, asserted that he received ineffective assistance of counsel in violation

of the Sixth Amendment because his attorney provided erroneous or misleading advice regarding

the immigration consequences of his guilty plea. Specifically, defendant argued that his counsel

led him to believe that he would “likely avoid” deportation by entering a guilty plea and

cooperating with the government when, in fact, his deportation was presumptively mandatory as
          Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 2 of 17




a result of his conviction. Defendant asserts that this advice fell below an objective standard of

reasonableness and that he was prejudiced.

       The court retained the motion under advisement pending an evidentiary hearing to resolve

pertinent factual issues raised by defendant. A hearing was held on April 15, 2021. Defendant

was represented at the hearing by retained counsel. Three witnesses testified—defendant Nagy

Shehata; defendant’s spouse Valerie Shehata; and Tom Bartee, the Federal Public Defender who

represented defendant throughout his criminal proceedings. As explained in more detail below,

the court, after hearing and weighing the evidence at the hearing, finds that defendant’s counsel

provided adequate representation consistent with defendant’s Sixth Amendment rights.

Specifically, the court concludes that defendant’s counsel knew that a guilty plea would result in

presumptive deportation and that he imparted that knowledge to defendant prior to defendant’s

guilty plea while appropriately advising defendant that there was a possibility that he might avoid

deportation. Defendant’s claim, then, fails at the first prong of the Strickland test and must be

denied.



Standard

       To establish ineffective assistance of counsel, defendant must show “that counsel’s

representation fell below an objective standard of reasonableness” and that he was “prejudiced by

the deficient performance.” United States v. Moya, 676 F.3d 1211, 1213 (10th Cir. 2012) (quoting

Strickland v. Washington, 466 U.S. 668, 687-88 (1984)). In Padilla v. Kentucky, the Supreme

Court recognized that, given “the severity of deportation—the equivalent of banishment or exile

. . . [it is] critical for counsel to inform her noncitizen client that he faces a risk of deportation.”

                                                   2
        Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 3 of 17




559 U.S. 356, 373–74 (2010) (citations omitted) (internal quotation marks omitted). In Padilla,

the Court held that defense counsel’s failure to advise a defendant of the immigration

consequences of a guilty plea may violate the defendant’s Sixth Amendment rights and established

a framework for evaluating such claims. Id. at 380–82.

       With respect to the first prong of the Strickland analysis, the petitioner must prove by a

preponderance of the evidence that his or her attorney did not provide objectively reasonable

representation, meaning that the attorney did not accurately advise the client of the risk of

deportation caused by pleading guilty. Id. The “nature of this mandatory advice varies depending

on the complexity of the statute governing the removal consequences of the defendant’s

conviction.” See Whyte v. United States, 2015 WL 4660904, at *4 (S.D.N.Y. Aug. 6, 2015). If

“the terms of the relevant immigration statute are succinct, clear, and explicit in defining the

removal consequence . . . the duty to give correct advice is equally clear.” Padilla, 559 U.S. at

369. Where it is clear that deportation is the “presumptively mandatory” consequence of a guilty

plea, defense counsel must inform the client of that consequence. Id. The parties do not dispute

that defendant’s offense of conviction clearly constituted an aggravated felony and that

deportation was thus presumptively mandatory. Under Padilla, then, defendant’s counsel was

required to advise defendant that deportation was presumptively mandatory.

       With respect to the second prong of Strickland, a petitioner has suffered prejudice if he or

she can show that “there is a reasonable probability that, but-for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at 694. In the plea

bargain context, the “petitioner must convince the court that a decision to reject the plea bargain

would have been rational under the circumstances.” Padilla, 559 U.S. at 372. Where a defendant

                                                3
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 4 of 17




demonstrates that avoiding deportation is the determinative factor in the decision whether to

accept a plea agreement, that defendant may establish prejudice by demonstrating a reasonable

probability that he or she would have rejected the plea had he or she known about the deportation

consequences, even if the defendant’s chances of acquittal are slim. Lee v. United States, 137 S.

Ct. 1958, 1967 (2017) (likelihood of success at trial not determinative factor for purposes of

prejudice assessment; not irrational for someone facing mandatory deportation to reject a plea

offer that certainly leads to deportation in favor of trial that would “almost certainly” lead to

deportation).



Factual Findings

       Defendant Nagy Shehata was born in Egypt in 1960. After attending university in Egypt,

defendant had difficulty obtaining a job and, in 1985, moved to the United States for employment.

Specifically, defendant moved to California where members of his extended family lived. In

1990, defendant became a lawful permanent resident or “green card holder.” In 1998, defendant

moved to the Kansas City area to pursue an employment opportunity. He married his wife, a

natural born United States citizen, in 1999 and they have lived in the Kansas City area since that

time. Defendant, then, has lived in the United States continuously since 1985.

       Defendant was raised as an active member of the Coptic Christian church and he remains

a practicing Coptic Christian. He attends church services at least once a week and is a deacon in

his local church. All members of defendant’s immediate and extended family are Coptic

Christians. In 2013, after escalating threats and violence in Egypt against Coptic Christians, all

of defendant’s family members who had remained in Egypt sought and received asylum in the

                                                4
        Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 5 of 17




United States. According to defendant, it has become increasingly difficult to practice his religion

in Egypt and Coptic Christians are often violently persecuted. Defendant testified to his belief

that, particularly because of his status in the Coptic Christian community, he would be killed if he

returned to Egypt. Defendant’s religion is designated on his Egyptian passport.

       In July 2015, defendant was arrested and charged with conspiracy to commit wire fraud in

violation of 18 U.S.C. § 1349. Tom Bartee of the Federal Public Defender’s office was appointed

to represent defendant. Mr. Bartee represented defendant at all stages of the criminal proceedings.

At the evidentiary hearing, the parties focused their attention on the time frame beginning shortly

before defendant entered his guilty plea on June 5, 2017. For purposes of resolving defendant’s

motion, then, the court largely ignores events occurring before that time. Defendant did not

discuss his immigration status with Mr. Bartee until approximately April 2017, when he and Mr.

Bartee began discussing a potential plea agreement with the government. According to defendant,

he did not raise his immigration status before that time because Mr. Bartee was in the courtroom

with defendant in 2015 when defendant surrendered his Egyptian passport. Defendant testified

that he believed that Mr. Bartee knew that he was not a United States citizen because Mr. Bartee

observed defendant surrender a foreign passport.

       In any event, it is undisputed that Mr. Bartee had no knowledge that defendant was a green

card holder until he met with defendant to discuss a plea agreement.     When Mr. Bartee learned

that defendant was a green card holder, he believed that defendant’s offense of conviction under

the proposed plea agreement constituted an aggravated felony that would subject him to

deportation (or, as Mr. Bartee testified, “presumptively removable”) unless there was some avenue

of relief available through the immigration court. While defendant testified that Mr. Bartee was

                                                 5
        Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 6 of 17




“not familiar” with immigration law so they did not discuss the immigration consequences of his

plea in any detail at that meeting, the court finds that Mr. Bartee, at this meeting, advised defendant

about the immigration consequences of the conviction. When asked by the court during the

evidentiary hearing to state “as close as possible” what he advised defendant before he entered

the plea agreement, Mr. Bartee credibly and unequivocally testified that he advised defendant

“that this conviction is a crime that results in deportation absent some extraordinary

circumstance.” Consistent with his testimony that he advised defendant that a guilty plea “results

in deportation,” Mr. Bartee also testified that defendant was “unhappy” and “concerned” when

Mr. Bartee explained the immigration consequences of a guilty plea. Defendant testified that,

during this meeting, he in turn advised Mr. Bartee that staying in the United States was his

“number one concern.” Defendant’s testimony, then, corroborates the court’s finding that Mr.

Bartee advised defendant that a guilty plea “results in deportation absent some extraordinary

circumstance.”

       On April 20, 2017, Mr. Bartee contacted Michael Sharma-Crawford, an immigration

lawyer in the Kansas City area. On that date, Mr. Bartee told Mr. Sharma-Crawford via e-mail

that he had “just learned” that his client was a green card holder and that Mr. Bartee wanted to

“explore options to work out the case that won’t result in deportation.” Ultimately, the Office of

the Federal Public Defender retained Mr. Sharma-Crawford to consult on the case.1 In early May

2017, Mr. Sharma-Crawford and Mr. Bartee had a discussion in which Mr. Sharma-Crawford

confirmed Mr. Bartee’s concern that defendant’s conviction would subject him to mandatory


1
 Mr. Bartee did not ask Mr. Sharma-Crawford to speak with defendant at any time prior to
entering the plea and did not notify defendant that he had retained Mr. Sharma-Crawford.
                                                  6
        Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 7 of 17




deportation and suggested to Mr. Bartee that he attempt to get the government to agree to permit

defendant to plead guilty to a non-removable offense such as misprision or a theft-related

conviction with a lower loss amount. Mr. Bartee and Mr. Sharma-Crawford also discussed the

possibility of defendant obtaining an S visa as a way “to avoid removal in the event that [Mr.

Bartee] couldn’t work out a plea agreement for a crime that would not be a removable offense.”

Mr. Bartee testified at the hearing that he understood that an S visa required a high-level law

enforcement officer or prosecuting attorney to sponsor defendant and to state that defendant’s

continued presence in the United States was necessary for law enforcement purposes. While an

S visa is only a temporary visa, the evidence presented at the hearing demonstrates that sometimes

a person can utilize an S visa to “buy time” to explore other avenues to avoid removal.

       After discussing the matter with Mr. Sharma-Crawford, Mr. Bartee approached the

prosecutor in this case in an effort to work out a plea to misprision. The government declined that

offer. While Mr. Bartee could not specifically recall whether he approached the prosecutor about

a plea agreement with a loss amount of less than $10,000, it is not reasonable to believe that the

government would have accepted such an offer in light of the significant loss amount in this case,

over $8 million. After failing to obtain a plea offer for a non-removable offense, Mr. Bartee

believed that an S visa was the “best option, post plea agreement” to avoid deportation. As

explained by Mr. Bartee at the hearing, he believed that an S visa was not possible in connection

with this case because of the “short life span” of the case in terms of providing information about

his co-defendant. According to Mr. Bartee, if defendant was going to get an S visa, it was going




                                                7
        Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 8 of 17




to be in connection with cooperation efforts in other cases, after the plea agreement was executed

in this case, and with the help of an immigration lawyer and the government.2

       Toward that end, the plea agreement offered by the government in this case contained

defendant’s agreement to cooperate with the government in the case against defendant’s co-

defendant. But defendant had also agreed to cooperate in at least two other pending prosecutions,

one in New Jersey and one in Colorado. According to Mr. Bartee, those cases had longer life

spans than this case in terms of defendant’s ability to cooperate and provide information (neither

case had gone to trial by the time of defendant’s sentencing and the New Jersey case is still

awaiting trial) and the government told him that the prosecutors in those cases “wanted to get

some help from Mr. Shehata.” Mr. Bartee, then, was hopeful that defendant might be able to get

an S visa “in the future” in connection with the New Jersey or Colorado case.

       The evidence reflects that Mr. Bartee and defendant then had another meeting to discuss

the plea agreement. At that point, Mr. Bartee advised defendant that the guilty plea resulted in

removal because the conviction was an aggravated felony but that there was a possibility that if

defendant continued to cooperate in other cases he might be able to obtain an S visa after the entry

of the plea with the help of an immigration lawyer and the government. Specifically, Mr. Bartee

testified that he told defendant that “deportation’s a virtual certainty unless something like the S



2
 On direct examination, Mr. Bartee testified that, prior to the entry of the plea in this case, he told
defendant that the plea would result in removal “unless there was some way to do something about
that through an immigration attorney.” He could not recall specifically whether he advised
defendant to retain or consult an immigration lawyer prior to defendant’s guilty plea. After the
plea, Mr. Bartee encouraged defendant to consult with Mr. Sharma-Crawford or another
immigration lawyer to “follow up” if he was “interested in doing something regarding [his]
immigration status.”
                                                  8
        Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 9 of 17




visa were to be used.” Mr. Bartee credibly testified that he never promised defendant that he

would be able to obtain an S visa. Defendant admitted that Mr. Bartee never promised that

defendant would obtain an S visa and never told him that anyone had agreed to sponsor him for

an S visa. In fact, defendant testified that Mr. Bartee never said whether defendant would or

would not qualify for an S visa, but that Mr. Bartee told him “if you cooperate, you may be able

to get the S visa.”3 This is consistent with Mr. Bartee’s testimony—that an S visa was a

“possibility” if he continued to cooperate with the government. Nonetheless, defendant testified

he believed that if he pleaded guilty and cooperated with the government, the government would

help him stay in the United States through an S visa—that is, defendant testified he believed that

the S visa was not simply a possibility, but was essentially guaranteed if he cooperated.




3
 This testimony is not consistent with earlier testimony provided by defendant, when he testified
that Mr. Bartee told him that if he cooperated with the government, then the government “would
help [him] with the S visa.” Defendant seemed to utilize “would” and “may” interchangeably
without recognizing the substantive difference in his testimony. In any event, the court credits
the version that is consistent with Mr. Bartee’s testimony on this issue. The court found Mr.
Bartee highly credible both because of his demeanor and his obvious candor before the court. His
response to questioning from both lawyers and the court was consistent and thoughtful. In
contrast, defendant appeared to shade his testimony in a way that he thought would be beneficial
to him at the hearing. By way of example, defendant testified that avoiding removal was his top
priority in connection with the criminal proceedings generally and in assessing the plea
specifically, but he did not mention the fact that he was a green card holder to Mr. Bartee until
nearly two years into the criminal proceedings. Mr. Bartee testified credibly that while defendant
certainly was concerned about the immigration consequences of his plea, he was primarily
concerned with shortening his prison time and never told Mr. Bartee that he feared for his life or
feared religious persecution if he returned to Egypt. Defendant’s spouse also testified that in fact
she was primarily concerned with the immigration consequences of the plea but that defendant
was primarily concerned with prison time. When the court also considers that defendant was
convicted of a crime of dishonesty, the court finds that defendant was not a credible witness on
key issues and, as a result, simply does not believe defendant’s testimony that Mr. Bartee told him
that he “would” help him obtain a visa.
                                                 9
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 10 of 17




       Defendant entered a guilty plea on June 5, 2017. After defendant entered his plea, Mr.

Bartee encouraged defendant to consult with Mr. Sharma-Crawford or another immigration

lawyer regarding defendant’s immigration status. Defendant was sentenced in September 2019

and ordered to voluntarily surrender when notified by the U.S. Marshals Service. In late

November 2019, defendant received a letter indicating that he would be serving his sentence at

the Giles Dalby Correctional Institution in Post, Texas and that he had been designated as

“deportable.” At that point, defendant and his wife, for the first time, contacted an immigration

lawyer for assistance in avoiding deportation. The record reflects that removal proceedings have

been initiated against defendant.



Conclusions of Law

       As noted earlier, defendant pleaded guilty to conspiracy to commit wire fraud in violation

of 18 U.S.C. § 1349. For purposes of immigration law, this offense constitutes an “aggravated

felony” because it involves fraud or deceit in which the loss to the victim or victims exceeds

$10,000. See 8 U.S.C. § 1101(a)(43)(M)(i). “Any alien who is convicted of an aggravated felony

at any time after admission is deportable,” see 8 U.S.C. § 1227(a)(2)(A)(iii), and “[a]ny alien

convicted of an aggravated felony shall be conclusively presumed to be deportable from the

United States,” see 8 U.S.C § 1228(c). Upon his guilty plea, then, defendant was facing

presumptive deportation.

       The starting point for evaluating defendant’s counsel’s performance in this case is Padilla

v. Kentucky, 559 U.S. 356 (2010). In Padilla, the defendant entered a plea of guilty to transporting

a large amount of marijuana. Id. at 359. He was a native of Honduras but also was a lawful

                                                10
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 11 of 17




permanent resident of the United States. Id. His “counsel advised him that a conviction would

not result in deportation, when, in fact, it virtually ensured it.” See Souders v. Dauffenbach, 777

Fed. Appx. 260, 266 (10th Cir. June 11, 2019). The Court agreed with the defendant that

“constitutionally competent counsel would have advised him that his conviction for drug

distribution made him subject to automatic deportation.” Padilla, 559 U.S. at 360. In finding the

defendant’s counsel ineffective, the Court relied heavily on the fact that the immigration statute

was “succinct, clear, and explicit in defining the removal consequences for Padilla’s conviction.”

Id. at 368. As explained by the Court:

       Padilla’s counsel could have easily determined that his plea would make him
       eligible for deportation simply from reading the text of the statute, which addresses
       not some broad classification of crimes but specifically commands removal for all
       controlled substances convictions except for the most trivial of marijuana
       possession offenses. Instead, Padilla’s counsel provided him false assurance that his
       conviction would not result in his removal from this country. This is not a hard case
       in which to find deficiency: The consequences of Padilla’s plea could easily be
       determined from reading the removal statute, his deportation was presumptively
       mandatory, and his counsel’s advice was incorrect.

Id. at 368-69.

       In the court’s prior memorandum and order granting an evidentiary hearing, the court

indicated that, under Padilla, Mr. Bartee was required to advise defendant that his guilty plea

would subject him to presumptively mandatory removal. After observing and considering Mr.

Bartee’s testimony, the court finds that testimony credible and believes that Mr. Bartee provided

this advice to defendant before defendant entered his plea. The real question, however, is whether

Mr. Bartee’s suggestion that there was a possibility that defendant could obtain an S visa and

thereby avoid deportation painted a sufficiently unrealistic picture of the immigration

consequences of defendant’s plea that it amounted to affirmative misadvice under Padilla. See

                                                11
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 12 of 17




United States v. Castro-Taveras, 841 F.3d 34, 42-43 (1st Cir. 2016) (“There is no question . . .

that Padilla’s holding encompasses both misadvice and non-advice claims.”).              As will be

explained, the court concludes that Mr. Bartee’s advice about the possibility of defendant

obtaining an S visa did not run afoul of Padilla and did not constitute deficient performance under

the Sixth Amendment.

       The court has uncovered only a handful of cases with facts sufficiently analogous to the

facts here to be helpful to the issue of whether defendant’s counsel satisfied his duty under Padilla.

Of that handful, the court finds two cases to be particularly persuasive—United States v. Cazarez-

Santos, 66 F. Supp. 3d 1301 (S.D. Cal. 2014) and United States v. Fazio, 2011 WL 6780926 (W.D.

Pa. Dec. 27, 2011). In Cazarez-Santos, the defendant pled guilty to an aggravated felony that

subjected him to presumptive removal. 66 F. Supp. 3d at 1303. After an evidentiary hearing on

the defendant’s § 2255 motion, the court found that the defendant’s trial counsel advised the

defendant prior to the plea that he would “definitely” be in deportation proceedings, and that he

would more than likely be deported, although deportation was not absolutely certain because he

could not rule out the possibility that the defendant might avoid deportation. Id. at 1304-05. In

essence, trial counsel advised his client, “never say never.” Id. at 1304. As highlighted by the

court, the defendant’s counsel explained

       that it would be irresponsible of him to tell a client that there was no chance at all
       of avoiding deportation, because sometimes it can be avoided. For example, he
       testified that a client might be eligible for asylum or for what he called a “snitch
       visa,” under which the client avoids deportation by providing assistance to the
       government. [Trial counsel] also testified that he routinely advises his clients that
       they should hire an immigration attorney if they are intent on avoiding deportation,
       and he tries not to provide detailed immigration advice himself.

Id.

                                                 12
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 13 of 17




       In analyzing whether the defendant’s trial counsel gave correct advice under Padilla, the

district court began by noting that Padilla “does not establish a particular quantum of certainty by

which the clarity or thoroughness of defense counsel’s advice should be measured.” Id. at 1307.

Against that backdrop, the court determined that defense counsel, who are not typically also

immigration attorneys, are not expected to “predict with absolute precision how an immigration

court would rule on a given case.” Id. at 1309. Concluding that the defendant’s counsel satisfied

Padilla, the court summarized:

       Attorneys are supposed to give reasonable, balanced advice that permits their clients
       to make informed decisions. They are not required nor expected to provide the
       direst warnings possible, or to give uniform warnings to every client according to
       an established script. There are a number of ways non-citizen defendants who plead
       guilty to aggravated felonies can avoid deportation. If attorneys are universally
       required to advise clients that they were “virtually certain” to be deported, most
       defendants would undoubtedly accept that advice as true, and as a result some would
       be dissuaded from taking advantage of favorable provisions of law that might
       exempt them from deportation. Others might effectively be coerced by excessively
       dire earnings into going to trial when, in fact, pleading guilty is their best option.

Id. (citations omitted). Ultimately, the court held that the defendant’s counsel’s advice that

“deportation was likely though not completely certain” was competent and provided a more

complete picture of the consequences that his client was facing. Id. at 1310.

       Similarly, in Fazio, the defendant pled guilty to an aggravated felony that subjected him to

presumptive removal. 2011 WL 6780926, at *5. The defendant’s counsel advised his client prior

to entry of the plea that while there would be immigration consequences, he would be entitled to

a hearing before an immigration court and that he was “confident” that with “competent

immigration counsel . . . that he stood a good chance of not being deported.” Id. at *3. After

entering a guilty plea, the defendant hired an immigration lawyer, who advised him that there was


                                                13
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 14 of 17




no reasonable possibility of avoiding deportation. Id. at *6. The defendant then filed a motion to

withdraw his guilty plea, arguing that this counsel painted an unrealistic picture of the immigration

consequences of his plea. Id. at *8.

       During an evidentiary hearing on the defendant’s subsequent motion to withdraw his guilty

plea, the defendant’s immigration lawyer “conceded, although hesitantly, that it was possible for

someone who was convicted of the identical crime that defendant was convicted of to remain in

the country if the person was provided with an S visa.” Id. at *6. He testified that he was aware

that the defendant’s plea agreement reflected the defendant’s commitment to cooperate with the

government in his case and potentially other cases and that he was not familiar with the procedures

of the government to know the timing of when an S visa might be offered by the government. Id.

Nonetheless, the immigration lawyer testified that he “rarely” saw S visas being offered. Id. at *6

n.3. Based in large part on this testimony, the court denied the defendant’s motion to withdraw

his guilty plea. Id. at *9. In doing so, the court emphasized that Padilla does not require “an

attorney to advise his client of an absolute certainty of deportation at the plea stage.” Id. at *8.

The court essentially found that trial counsel’s advice that his client would be entitled to a hearing

and “stood a chance” of avoiding deportation was proper. Id. at *9.

       Turning back to this case, Mr. Bartee advised defendant that his guilty plea would almost

certainly result in removal because the conviction was an aggravated felony but that there was a

possibility that if defendant continued to cooperate in other cases he might be able to obtain an S

visa after the entry of the plea with the help of an immigration lawyer and the government. Like

the courts in Cazarez-Santos and Fazio, this court concludes that such advice clearly satisfied

Padilla and, moreover, that defendant’s counsel appropriately advised defendant that he stood a

                                                 14
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 15 of 17




chance of avoiding removal if he continued to cooperate and if he sought help from an immigration

lawyer. Counsel’s advice that defendant might be able to avoid deportation was particularly

reasonable under the facts of this case—where defendant had agreed to cooperate with the

government and agents in other cases had expressed an interest in getting help from defendant.

By not limiting his advice to the fact that deportation was virtually certain, and by including in

his advice the possibility of an S visa, counsel provided defendant with the full range of facts on

which to base his decision to plead guilty. Mr. Bartee’s advice was reasonable, balanced, and

clearly satisfies the Sixth Amendment’s right to counsel. See also United States v. Roman, 2015

WL 12857313, at *7 (D. Colo. Aug. 27, 2015) (“[T]here are a number of situations in which non-

citizen defendants who plead guilty to aggravated felonies can avoid removal, and criminal

defense attorneys do not know with certainty how an immigration judge will handle a case.

Therefore, criminal defense attorneys cannot be expected to precisely and accurately quantify the

probability of removal in each particular case.”); United States v. Mancebo, 2014 WL 3385071,

at *2, *4 (M.D. Pa. July 9, 2014) (attorney did not provide affirmative misadvice concerning

deportation where attorney accurately distinguished between the certainty of deportation

proceedings occurring and predictions about the likelihood of actual removal as a result of those

proceedings).

       Notably, the facts of this case are distinct from the facts in United States v. Abou-Khodr,

2013 WL 4670856 (E.D. Mich. Aug. 30, 2013), another case that involved discussions about

obtaining an S visa. In that case, the district court granted the defendant’s motion for a writ of

error coram nobis after finding that the defendant’s counsel had falsely promised him that if he

pleaded guilty and cooperated with the government, he would not be deported. The defendant’s

                                                15
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 16 of 17




counsel averred that he had “assured” his client, based on numerous discussions with the

government, that he would remain in the United States despite his guilty plea. Id. at *6.

Specifically, the government had promised, in exchange for the defendant’s cooperation, to

support an asylum petition, the issuance of a material witness warrant, and/or the issuance of an

S visa. Id. at *1. Even though the court found that those promises were made in good faith and

without any intention to mislead the defendant, the court held that the defendant would not have

pleaded guilty but for his attorney’s false assurances that he would not be deported. Id. at *8.

Unlike the situation in Abou-Khodr, there is no evidence before the court that anyone made any

promises or assurances about defendant’s ability to remain in the United States after a guilty plea.

Mr. Bartee credibly testified that he “never” promised defendant that he would be able to obtain

an S visa and even defendant concedes that no such promises were made. He never suggested that

removal was unlikely or that obtaining an S visa was likely. There is simply no credible evidence

before the court that counsel made false assurances to defendant about the likelihood of obtaining

an S visa. Thus, even if defendant genuinely believed (which, as noted earlier, the court doubts)

that obtaining an S visa or otherwise avoiding removal was a near-guarantee, that belief was not

reasonable based on the evidence before the court and the advice that Mr. Bartee provided.

       For the foregoing reasons, the court concludes that counsel’s performance was not deficient

and that he satisfied his duty under Padilla to give correct advice concerning the immigration

consequences of defendant’s guilty plea. Because the court concludes that defendant’s counsel

was not ineffective, the court declines to address Strickland’s second prong. United States v.

Hollis, 552 F.3d 1191, 1194 (10th Cir. 2009).



                                                16
       Case 2:15-cr-20052-JWL Document 234 Filed 04/28/21 Page 17 of 17




       Lastly, under Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United

States District Courts, a “district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Under 28 U.S.C. § 2253(c)(2), this court may issue

a certificate of appealability “only if the applicant has made a substantial showing of the denial of

a constitutional right.” Such a showing is made only when “a prisoner demonstrates ‘that jurists

of reason would find it debatable’ that a constitutional violation occurred, and that the district

court erred in its resolution.” United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Defendant has not made a substantial showing of

the denial of a constitutional right. Therefore, a certificate of appealability is denied.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

vacate, set aside or correct his sentence under 28 U.S.C. § 2255 (doc. 197) is denied and the court

denies a certificate of appealability.



       IT IS SO ORDERED.



       Dated this 28th day of April, 2021, at Kansas City, Kansas.



                                                   s/ John W. Lungstrum                      _
                                                   John W. Lungstrum
                                                   United States District Judge




                                                  17
